.'AfJ 24513 (CASDRev. 02/18) Judgment in a Criminal Case for Revocations



                                      UNITED STATES DISTRICT COURT I
                                             SOUTHERN DISTRICT OF CALIFORNIA\                            8 DEC 1 PM 3: 02
                                                                                                              -




              UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAi:; CASE
                                                                       (For Revocation of Probation ot•Super\>ised Release)
                                                                       (For Offenses Committed On or After November I, 1987)
                                 v.
              ARMANDO RICHARD LOPEZ                 (1)
                                                                          Case Number:               ci!1
                                                                                              3 : 10 -      0 77   �A
                                                                                                                   _




                                                                       Frederick Matthew Carroll
                                                                       Defendant's Attorney
 REGISTRATION NO.                19234298

 o -
 THE DEFENDANT:
 IZI   admitted guilt to violation of a!legation(s) No.       1-3


 D     was found guilty in violation of allegation(s) No.
                                                            �������-
                                                                                                           after denial of guilty.

 Accordingly,   the court has adjudicated that the defendant is guilty of the following allegation(s):

 Allegation Number                    Nature ofViolatiou

                1                     nv8, Failure to be truthful and/or follow instructions
                2                     nv24, Failure to complete non-punitive RRC (Residential Reentry Center) placement
                3                     nv21, Failure to participate in drug aftercare program




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 4 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

           IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
 material change in the defendant's economic circumstances.




                                                                          ON. MICHAEL M. ANELLO
                                                                        UNITED STATES DISTRICT JUDGE




                                                                                                                       3:10-CR-1077-MMA
.'AO 24"5B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations


DEFENDANT:               ARMANDO RICHARD LOPEZ (1)                                                Judgment - Page 2 of 4
CASE NUMBER:             3:10-CR-1077-MMA


                                                IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time Served as of 12/7/2018




 D     Sentence imposed pursuant to Title 8 USC Section l 326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.


 D     The defendant shall surrender to the United States Marshal for this district:

       D    at

       D    as notified by the United States Marshal.


       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:

       D    on or before

       D    as notified by the United States Marshal.

       D    as notified by the Probation or Pretrial Services Office.


                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on



 at   ������
                                          , with a certified copy of this judgment.




                                                                 UNITED STATES MARSHAL




                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                   3:10-CR-1077-MMA
    ·AO 245B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations


    DEFENDANT:                     ARMANDO RICHARD LOPEZ (1)                                                                       Judgment - Page 3 of 4
    CASE NUMBER:                   3:10-CR-1077-MMA


                                                           SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
Twenty-four (24) months



     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours ofrelease from the
custody of the Bureau ofPrisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.

For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use ofa controlled
substance. The defendant shall submit to one drug test within 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission ofmore than 4 drug tests per month during the
term ofsupervision, unless otherwise ordered by court.
       The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
D
       substance abuse. (Check, ifapplicable.)
       The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
       The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 ofthe DNA Analysis
       Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
       The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
D      seq.) as directed by the probation officer, the Bureau ofPrisons, or any state sex offender registration agency in which he or she
       resides, works, is a student, or was convicted of a qualifying offense. (Check ifapplicable.)
D         The defendant shall participate in an approved program for domestic violence. (Check ifapplicable.)

        If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
    such fine or restitution that remains unpaid at the commencement ofthe term of supervised release in accordance with the Schedule of
    Payments set forth in this judgment.
        The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
     with any special conditions imposed.
                                           STANDARD CONDITIONS OF SUPERVISION

     1)     the defendant shall not leave the judicial district without the permission of the court or probation officer;
     2)     the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

     3)     the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

     4)     the defendant shall support his or her dependents and meet other family responsibilities;

     5)     the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
            reasons;
     6)     the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
     7)     the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
            any paraphernalia related to any controlled substances, except as prescribed by a physician;
     8)     the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

     9)     the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
            ufiless granted permission to do so by the probation officer;
     10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any contraband
            observed in plain view of the probation officer;
      11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
      12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
            the court; and
     13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
            personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
            with such notification requirement.




                                                                                                                                    3: 10-CR-1077-MMA
. A0·24'5B (CASD Rev. 08/13) Judgment in a Criminal Case for Revocations


DEFENDANT:               ARMANDO RICHARD LOPEZ (!)                                              Judgment - Page 4 of 4
CASE NUMBER:             3:10-CR-1077-MMA


                                      SPECIAL CONDITIONS OF SUPERVISION



      1.   Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation
           Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
           or evidence of a violation of a condition of release; failure to submit to a search may be grounds for
           revocation; the defendant shall warn any other residents that the premises may be subject to searches
           pursuant to this condition.


      2.   Not possess firearms, explosive devices, or other dangerous weapons.


      3. Not enter or reside in the Republic of Mexico without permission of the court or probation officer.


      4.   Report vehicles owned or operated, or in which you have an interest, to the probation officer.


      5.   Participate in a program of drug or alcohol abuse treatment, including urinalysis or sweat patch testing
           and counseling, as directed by the probation officer. Allow for reciprocal release of information between
           the probation officer and the treatment provider. May be required to contribute to the costs of services
           rendered in an amount to be determined by the probation officer, based on ability to pay.


      6.   Reside in a Residential Reentry Center (RRC) at the discretion of the probation officer for a period of up
           to 120 days (non-punitive).


      7.   Participate in a program of mental health treatment as directed by the probation officer, take all
           medications as prescribed by a psychiatrist/physician, and not discontinue any medication without
           permission. The court authorizes the release of the presentence report and available psychological
           evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
           release of information between the probation officer and the treatment provider. May be required to
           contribute to the costs of services rendered in an amount to be determined by the probation officer,
           based on ability to pay.


      8.   Enter and complete a residential drug treatment program, at the direction of the probation officer.



 II




                                                                                                 3:10-CR-1077-MMA
